Citation Nr: 0203688	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  00-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
TDIU benefits.  

The Board notes that the veteran requested that he be 
afforded a Central Office hearing at the time he submitted 
his substantive appeal in August 2000.  The veteran was 
scheduled for his hearing in February 2002 and was notified 
of the hearing date by way of a letter dated in January 2002.  
The veteran submitted a written statement in February 2002 
whereby he withdrew his request for a hearing.  Accordingly, 
his request for a hearing is considered to be withdrawn and 
the Board will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.702(e) (2001).


FINDINGS OF FACT

1.  The veteran submitted his current claim for entitlement 
to a TDIU rating in March 2000.

2.  The veteran has the following service-connected 
disabilities:  shell fragment wound (SFW) of the right 
shoulder, evaluated as 20 percent disabling; residuals of a 
SFW of the left leg, evaluated as 10 percent disabling; 
arthritis of the right acromioclavicular (A/C) joint, 
evaluated as 10 percent disabling; and SFW (scars) of the 
scalp and face, evaluated as noncompensably disabling.

3.  The highest level of education attained by the veteran 
was the eighth grade.  He has not had any significant 
professional training.  

4.  After service the veteran was employed as a lathe 
operator for several years and worked at a brewery until 
1965.  He continued to work until 1979.  He was last employed 
as a truck driver and field maintenance employee under the 
Comprehensive Employment Training Act (CETA) program at a 
city in Kentucky.

5.  The veteran has been in receipt of nonservice-connected 
disability pension benefits since May 1980.

6.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not unemployable as a result of service-
connected disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from March 1943 to 
September 1945.  He earned the Silver Star for heroism for 
his actions in combat during World War II.  He was also 
awarded the Purple Heart with three Oak Leaf clusters for 
wounds suffered in combat.

The veteran's service medical records (SMRs) show treatment 
for SFWs suffered on two occasions.  He suffered a 
nonpenetrating lacerating shrapnel wound of the scalp in the 
parietal-occipital area of the head, described as occurring 
midline, in July 1944.  He was treated for approximately one 
month before being returned to duty.  He then suffered 
penetrating wounds of the right shoulder, lower left leg and 
face in April 1945.  He was hospitalized for approximately 
six weeks and returned to duty at the end of May 1945.  

The veteran's discharge physical examination noted the 
presence of a scar on the right shoulder, and the occipital 
region of the scalp.  The examination report noted the wounds 
to the head and right shoulder and indicated that there was 
no "present physical defect."  

The veteran's September 1945 discharge document, WD AGO Form 
53-55, listed his highest level of education as 8 years.

The veteran submitted his original claim for disability 
compensation benefits in November 1945.  He reported that he 
had been employed at a watch case company since October 1945 
as a lathe operator.

He was granted service connection for shrapnel wound of the 
scalp, occiput region, gunshot wound of the right shoulder, 
muscle group III, and gunshot wound of the left leg, muscle 
group XII, in December 1946.  He was assigned a single 10 
percent disability rating for the several disabilities.

The veteran was afforded a VA examination in September 1950.  
The veteran related that he had not received any treatment 
for his service-connected disabilities since service and was 
not under the care of a private physician.  He said that, 
since his discharge from service, he had been employed at a 
brewery.  The veteran said that his right shoulder and arm 
got stiff in damp weather.  Physical examination reported a 
SFW scar in the right parietal region, just to the right of 
midline.  The scar was 11/2 inches long, linear, well healed, 
not adhered or depressed, and not tender.  There was no 
palpable bony defect under the scar.  The examiner noted 
numerous pinpoint size blue scars on both sides of the face.  
They were described as well healed, asymptomatic and not 
disfiguring.  The examiner also noted a scar on the right 
shoulder just below the tip of the acromion process that 
extended transversely for 2 inches and was 1/2-inch wide.  The 
scar was well healed, not adherent, depressed, or tender.  
There was no limitation of motion of the right shoulder and 
no pain on manipulation.  There were no trophic changes 
distal to the scar.  There was also a SFW scar, described as 
superficial, on the anterior aspect of the left leg, middle 
third.  The scar was 2 inches by 1/2 inch, well healed, 
somewhat difficult to find and asymptomatic.  There was no 
limitation of motion of the left knee or left ankle.  There 
was no apparent damage to underlying muscle.  The examiner 
said that the veteran reported no complaints in regard to 
this scar.  The diagnoses were scars, due to SFW, right 
parietal region, multiple scars of the face, SFW scar of the 
right shoulder, and SFW scar of the anterior aspect of the 
middle third of the left leg.

In a rating decision, dated in September 1950, the RO 
determined that there was clear and unmistakable error in 
prior rating decisions.  As a result, the veteran was 
assigned a 20 percent rating for his right shoulder 
disability and noncompensable ratings for scars on the scalp 
and face and the left leg.

The veteran was hospitalized at a VA facility from December 
1962 to March 1963.  A discharge summary from March 1963 
provided a diagnosis of chronic anxiety reaction, moderate.  

In April 1965, the veteran submitted a claim for nonservice-
connected disability pension benefits.  He indicated that he 
had been employed at a brewery for 12 months and had last 
worked in January 1964.  He stated that he was unable to work 
because of a nervous condition.

A VA hospital summary, dated in May 1965, reflects that the 
veteran was hospitalized from December 1964 to May 1965.  The 
veteran was treated for a depressive reaction.  The summary 
noted that the original precipitating event was the veteran's 
divorce.  It was felt that the current precipitating event 
was the recent marriage of the veteran's brother.  The 
summary further noted that, at the end of his 
hospitalization, the veteran was to seek employment.

The veteran's claim for disability pension was denied in July 
1965.

The veteran submitted a new claim for disability pension 
benefits in May 1980.  He reported that he had last worked in 
September 1979.  He reported that he had worked as a truck 
driver for a city in Kentucky.  A July 1980 VA psychiatric 
examination report included an employment history that showed 
that the veteran worked for 13 years at a brewery after 
service.  He worked two and one-half years for a shipping 
company and had worked the last three years as a city 
employee, cutting grass.  He had been laid off from his last 
employment.  The veteran was also afforded a VA orthopedic 
examination which noted his service-connected scars as well 
as third degree pes planus.  The psychiatric examiner stated 
that the psychiatric examination was within normal limits; 
however, the veteran had a mild to moderate social industrial 
impairment due to his pes planus.

The veteran's claim was denied in September 1980.  The 
veteran expressed disagreement with that decision.  He 
testified at a hearing at the RO in May 1981.  He said that 
he had last worked in 1979 in the Comprehensive Employment 
Training Act (CETA) program at a city in Kentucky.  He drove 
a jeep and worked on recreation fields during good weather 
and then drove a salt truck during winter weather.  He worked 
at a factory for three years prior to his CETA job doing 
general work.  The veteran testified that he had essentially 
been a general laborer all of his life.  He had eight years 
of education.  The veteran stated that he felt he could not 
work because of trouble with his legs, bad flat feet, 
tinnitus, left knee problems, high blood pressure, tinnitus 
and nerve trouble.  He could not stand for long periods of 
time because of his feet.  He had applied for Social Security 
Administration (SSA) disability but was denied.  

The veteran was afforded several VA examinations in June 
1981.  One examination report noted a scar on the left knee 
and one on the left calf.  They were noted to be slightly 
tender but not depressed and not disfiguring.  

The veteran was granted a nonservice-connected disability 
pension in June 1981.  The effective date was established 
from May 1980.  The veteran's disability rating for SFW of 
the left leg was increased to 10 percent, effective from May 
1980.

The veteran sought increased ratings for his service-
connected disabilities in February 1986.  He was afforded a 
VA orthopedic examination in May 1986 as part of the 
evaluation for possible increased ratings.  The examiner 
noted that the veteran complained of pain in the left knee.  
After reporting his physical findings, the examiner opined 
that any arthritic changes to the left knee were not 
secondary to the service-connected SFW.  X-rays of the left 
knee at that time were interpreted to show no bony 
abnormality.

The veteran's claim for increased ratings was denied in 
August 1986.  A July 1987 Board decision confirmed the denial 
of the veteran's claim.

In July 1997 the veteran submitted another claim for 
increased ratings for his service-connected disabilities.  He 
also alleged that he was no longer able to work because of 
pain from his right shoulder and left leg.  

The veteran was afforded VA examinations in September 1997.  
The examiner noted that the veteran complained of pain in the 
right shoulder and left knee.  The examiner noted that the 
veteran's complaints seemed to be confined to the joints in 
the areas affected by the muscles more so than in the muscles 
themselves.  The examiner noted the scars and remarked that 
there were only entry wounds present.  No tissue loss was 
apparent.  There was a limitation of motion of the right 
shoulder.  The examiner reported tenderness to palpation over 
the bicipital groove and along the anterior aspect of the 
shoulder.  He also noted that the veteran experienced pain 
when shoulder movements were done against resistance.  
Similar findings were reported for the left knee.  X-rays of 
the left knee were again interpreted to show no bony 
abnormality.

In regard to the scars, the examiner noted a 4-centimeter 
(cm) by 2 millimeter (mm) scar over the right shoulder.  
There was also a similar sized scar running transversely 
along the inferior aspect of the left knee.  The scars were 
not adherent and were of normal texture.  There was some 
tenderness associated with these but this was believed to be 
in the underlying area and not associated with the scars 
themselves.  There was no ulceration or skin breakdown and 
the scars were not elevated, depressed or disfiguring.  The 
diagnoses were residuals of right shoulder muscle injury, 
mild arthritis of the right shoulder, residuals of left knee 
injury, scar of the right shoulder and scar of the left knee.

Associated with the claims folder were VA outpatient 
treatment records for the period from January 1997 to August 
1997.  There was no treatment recorded for the veteran's 
service-connected disabilities.  The veteran did receive 
treatment for a prostate condition, to include a 
transurethral resection of the prostate (TURP) in June 1995.

The veteran's claim for increased ratings for scars of the 
right shoulder and left leg were denied in October 1997.  He 
later perfected an appeal of that denial in February 1998.

The veteran was afforded a VA orthopedic examination in March 
1998.  The veteran complained of pain in the left knee and 
right shoulder.  He noted a number of problems with the left 
knee with use.  The veteran said that his right shoulder 
ached most of the time.  He was able to do most activities of 
daily living with his right arm.  Physical examination of the 
right shoulder revealed that it was normal in appearance.  
There was a small well-healed scar from a shrapnel injury.  
There was some tenderness to palpation over the 
acromioclavicular (A/C) joint and over the bicipital tendon.  
There was some loss of range of motion, with pain noted on 
testing.  The examiner also recorded findings on the left 
knee.  The diagnosis was arthritis of the left knee and right 
shoulder, but it was noted that x-ray findings were pending 
on the left knee.  X-rays of the left knee were thereafter 
interpreted to show no bony abnormality.  

The examiner later provided addenda to the original 
examination report.  First, the examiner noted that there was 
no functional impairment due to the fragment wounds.  There 
was arthritis of the right shoulder that caused an 
impingement syndrome.  The examiner opined that this was at 
least as likely as not a result of the service-connected 
shoulder muscle injury.  In regard to the left knee, the 
examiner stated that there was no evidence of arthritis but 
the veteran did have pain and limited motion.  The examiner 
opined that since the right knee was asymptomatic, it was at 
least as likely as not that the veteran's left knee pain and 
limited motion were residuals of the service-connected SFW.

The veteran submitted a formal claim for TDIU that was 
received at the RO in April 1998.  The claim was denied by 
way of a rating decision dated in September 1998.  The 
veteran submitted a notice of disagreement regarding this 
issue in October 1998 and was issued a statement of the case 
in November 1998.

The Board notes that the 1998 rating decision that denied 
entitlement to TDIU benefits, also changed the diagnostic 
code used to evaluate the veteran's service-connected left 
knee disability.  While the disability was still referred to 
as residuals of SFW of the left leg, the disability was rated 
with combined diagnostic codes of 5260 and 7804.  Diagnostic 
Code 5260 pertains to limitation of flexion of the leg.  
38 C.F.R. § 4.71a (2001).  Diagnostic Code 7804 is used to 
evaluate scar-related disabilities that are noted to be 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.119 (2001).

In November 1998, the veteran's representative submitted a 
claim of service connection for arthritis in the right 
shoulder as a separate disability rating from the veteran's 
SFW disability.  The veteran was afforded a VA dermatology 
examination in December 1998.  The veteran reported that his 
main complaint involved arthritis.  He reported that the 
scars on his scalp and left lower extremity did not "bother 
him at all."  He reported occasional tenderness over the 
scar on his right shoulder.  The examiner noted that the scar 
on the scalp was not tender, or adherent.  There was no 
swelling, ulceration, breakdown, elevation or depression.  
Texture was uniform and consistent with surrounding skin.  
There was no inflammation or keloid formation.  The color of 
the scar was mildly hypo-pigmented but barely visible.  There 
was no disfigurement or functional limitation.  The scar on 
the right shoulder was described nearly the same as the scar 
on the scalp, except there was a mild depression noted.  In 
regard to the left leg the examiner noted that there was no 
scar observable in the area below the knee.  There were no 
symptoms reported.  The examiner also reported findings 
regarding scars on the forehead; however, these were related 
to removal of actinic keratoses.  The pertinent diagnosis was 
status post shrapnel wounds with two scars (scalp and right 
shoulder) as described and shrapnel wound of the left lower 
extremity with no visible scarring.

The veteran's case was referred to the Director, Compensation 
and Pension (Director) for review of the issue of a separate 
disability rating for arthritis of the right shoulder.  In a 
decision, dated in May 1999, the Director determined that a 
separate rating for arthritis of the right shoulder was in 
order.  The RO implemented the Director's determination in 
July 1999 and assigned a 10 percent rating for arthritis of 
the right shoulder, effective as from July 1997.  The RO also 
determined that this issue was intertwined with the veteran's 
pending appeal for an increased rating for his SFW of the 
right shoulder.

The Board notes that the veteran later withdrew his appeal of 
increased ratings for his service-connected disabilities.  
The RO informed the veteran of the issues that were pending 
on appeal in October 1999 and he responded that he wanted to 
withdraw his appeal of the issues listed in the RO's letter.

The veteran submitted his current claim for TDIU benefits in 
March 2000.  His work and relevant education and training 
history remained the same.

Associated with the claims folder are VA treatment records 
for the period December 1998 to August 2000.  The records do 
not reflect treatment for the veteran's service-connected 
disabilities.  They do show treatment for tendonitis of the 
left shoulder.

The veteran was afforded a VA general medical examination in 
September 2000.  The veteran told the examiner that he had 
retired at age 62 because of his shoulder and left leg 
disabilities.  He said that he would have worked longer but 
was unable to because of his disabilities.  The examiner 
reported that the veteran's posture and gait were appropriate 
with no need for a cane, crutch or walker.  The veteran was 
noted to wear a left knee brace because of intermittent 
problems.  An examination of the skin reported lesions from 
actinic keratoses but no problems from the veteran's SFW 
scars.  Results of the musculoskeletal examination reported 
tenderness to palpation of the right A/C joint.  The range of 
motion was reported as 0 to 160 degrees of abduction, and 0 
to 170 degrees of forward elevation.  Lateral rotation was 
limited to 80 degrees.  There was a 9-cm well-healed, right 
lateral scar at the rotator cuff area.  Musculoskeletal 
strength for abduction and flexion were estimated at 3 to 
4/5.  The left shoulder examination was within normal limits 
for flexion, strength of grade 5/5 and extension was slightly 
reduced to grade 4/5.  The left knee was noted to demonstrate 
mild medial instability upon McMurray's testing.  Lachman's 
testing was positive for anterior instability but there was a 
full range of motion for flexion and extension.  There was 
tenderness to palpation of the medial aspect with a 3-cm 
well-healed scar of the left, anterolateral area.  The 
veteran had deep tendon reflexes of +2 in both his upper and 
lower extremities.  Sensation was reported as intact 
bilaterally for gross touch.  The diagnoses were multiple 
actinic keratoses, multiple skin cancers, right shoulder 
degenerative joint disease (DJD), left knee vascular 
insufficiency, and hypertension.

The examiner also commented on the veteran's social and 
industrial impairment.  In that regard, he said that the 
veteran was 76 years old and currently volunteered with a 
veteran's group and Alcoholics Anonymous.  The veteran 
reportedly was not limited in these activities by his scars 
for either social or industrial impairment.  The examiner 
added that if the veteran chose to work, he would be limited 
in terms of range of motion of his right shoulder, reduced 
strength of his right shoulder and limited in his ambulating 
and step climbing ability.

The veteran was contacted by the RO in March 2001.  The RO 
provided information to the veteran regarding the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law 106-475, 114 Stat. 2096 (2000).  The RO 
also informed the veteran's of VA's duty to assist and what 
he needed to provide in order to support his pending claim.  
The veteran was encouraged to submit additional evidence 
pertinent to his claim.  

The veteran submitted additional argument on a VA Form 9 in 
May 2001.  He also included a newspaper article that detailed 
his heroic actions that lead to the award of the Silver Star 
in World War II.  

Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2001).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2001).

The law also provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities with at least one disability rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  Factors to be considered are the veteran's education 
and employment history and loss of use of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2001); see 38 C.F.R. § 
4.19 (2001) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2001).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The veteran has the following service-connected disabilities:  
shell fragment wound (SFW) of the right shoulder, evaluated 
as 20 percent disabling; residuals of a SFW of the left leg, 
evaluated as 10 percent disabling; arthritis of the right 
acromioclavicular (A/C) joint, evaluated as 10 percent 
disabling; and SFW (scars) of the scalp and face, evaluated 
as noncompensably disabling.  His combined total service-
connected disability evaluation is 40 percent.

The veteran completed eight years of education.  He has not 
reported any relevant vocational training after service.  A 
work history, compiled from information reported by the 
veteran on his several claims forms, examination reports and 
testimony shows that he worked for at a brewery for 
approximately 12 years after service.  He also worked as a 
general laborer at a factory and as a city employee under a 
CETA program.  There is no evidence that he was ever awarded 
SSA disability benefits because of an inability to maintain 
employment.

A review of the evidence of record shows that the veteran's 
residuals of his SFWs have not presented a problem with his 
ability to obtain and maintain substantially gainful 
employment.  The residuals of his wounds were well described 
at the September 1950 VA examination.  The VA examinations 
through September 2000, as well as the VA treatment records 
associated with the claims folder, have not shown any 
significant change in those disabilities.  The veteran has 
remained at the 20 percent level for the residuals of his 
right shoulder wound since 1946.  He has also remained at the 
noncompensable level for the scars of the face and scalp.  
His left leg disability was increased to 10 percent in July 
1981 and he was assigned an additional 10 percent rating for 
arthritis of the right shoulder in July 1999.

The veteran's combined service-connected disability rating is 
40 percent.  He clearly does not satisfy the criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  Even if the veteran's 
disabilities are considered as affecting a single body 
system, he still falls far short of the necessary criteria to 
grant the benefits sought as he would only have the 40 
percent disability without the necessary additional 
disability ratings to comprise the required 70 percent total.  
Moreover, he has received numerous VA examinations since 
1997, with the most recent examination in September 2000, 
with no increase in rating for his several service-connected 
disabilities, except for the additional 10 percent rating for 
arthritis of the right shoulder.

The Board acknowledges that the veteran has been in receipt 
of nonservice-connected disability pension benefits since 
they were awarded in July 1981 and made effective from May 
1980.  However, the basis for the finding that the veteran 
was unemployable considered his many nonservice-connected 
conditions to include pes planus, depressive reaction, 
tinnitus and hypertension.  

The RO contacted the veteran in March 2001 and asked that he 
submit evidence to demonstrate that his claimed inability to 
maintain employment was due to service-connected disability.  
The veteran did not provide any additional evidence. 

The Board does not find that his service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  The evidence shows that 
the veteran was gainfully and continually employed for 
approximately 12 years after service.  He then encountered 
problems as a result of his divorce, as evidenced by the 
medical records associated with the claims folder.  The 
veteran went through several years of problems in the 1960's, 
although continuing to work.  He was able to work until 1979 
when he was laid off according to his testimony.  He has told 
several examiners that he retired from work because of his 
right shoulder and left knee pain; however, there is no 
objective evidence of record to show that to be the case.

The evidence above does not demonstrate that the veteran is 
incapable of performing the physical and mental acts required 
by employment because of his service-connected disorders.  
Van Hoose, 4 Vet. App. at 363.  Moreover, a review of the 
record on appeal reveals no unusual or exceptional problems 
associated with the veteran's service-connected disabilities.  
There is no indication that he would require exceptional 
treatment or extended time off from work due to service-
connected disability.  On this basis, the RO did not refer 
the case to Director, Compensation and Pension Service under 
38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2001).  The Board agrees 
that such a referral is not required by the facts of this 
case.

There is nothing in the record that suggests that the 
veteran's service-connected disabilities are disabling beyond 
the typical impairments already contemplated by the schedular 
criteria.  Although the veteran may indeed be unemployed or 
have difficulty obtaining employment because of his several 
disabilities, as noted in the September 2000 VA examination, 
this fact alone does not render him unemployable as 
contemplated by 38 C.F.R. § 4.16.  The veteran's claim is 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting TDIU benefits.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107 (West Supp. 2001).

The veteran has argued that he is in his seventies and that 
should be taken into consideration; however, as noted above, 
a claimant's age is not to be a consideration in deciding 
entitlement to TDIU benefits.  He also has made references of 
being denied due process and equal protection under the 
Constitution.  He has failed to articulate any specific 
argument in this regard; therefore, the Board is unable to 
address his allegation in any way other than a general 
statement.  The veteran appears to be dissatisfied that he 
has not received the benefit sought and that this somehow 
represents a deprivation of rights.  That is not the case.  
The veteran's claim has been adjudicated in a fashion similar 
to all other claimants that have raised a similar claim.  The 
evidence is reviewed and a determination made on the issue in 
question, applying the pertinent statutes and regulatory 
provisions.  It is unfortunate that the decision is not 
favorable to the veteran; however, that does not rise to the 
level of a deprivation of rights under the Constitution or 
any other possible source of rights.  Moreover, the Board 
acknowledges and deeply respects the veteran's service to 
this country, particularly his heroism in combat and his 
being wounded in combat.  Still, the Board must decide the 
case on the evidence presented and the pertinent statutes, 
regulations and applicable case law.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2001).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board notes that the RO informed the veteran of the VCAA 
in March 2001 and the various requirements imposed on VA, and 
the veteran, by the change in law.  The regulations were not 
yet in effect at that time.  The application of the VCAA, and 
the implementing regulations will be discussed at this point.

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
veteran is unemployed, and has been determined to be in that 
status since he was granted nonservice-connected pension 
benefits in 1981.  He has submitted the appropriate claim 
form with the necessary information regarding his employment 
status.  

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that, 
if such information or evidence is not received within one 
year from the date of such notification, no benefit may be 
paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, newly 
created 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details 
the procedures by which VA will carry out its duty to assist 
by way of providing notice.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at 66 Fed. Reg. 45,630-32.  This section of the 
VCAA and the new regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran recently withdrew his appeal of a 
previous claim for TDIU benefits.  He had been afforded a VA 
medical examination and treatment records were obtained and 
associated with the claims folder.  The veteran's current 
claim was denied and notice and explanation of the denial 
were provided to the veteran in March 2000.  The veteran was 
afforded another VA examination to assess the current level 
of his service-connected disabilities in September 2000.  No 
outstanding evidence has been identified by the veteran.

The veteran and his representative were notified in a 
statement of the case issued in June 2000 of the provisions 
of law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  A supplemental statement of the case (SSOC) was issued 
in September 2001.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  The Board also 
finds that VA has complied with the spirit and the intent of 
the duty to assist requirements found at 38 U.S.C.A. § 5103A.  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the veteran by the 
Board's decision to not remand the case to the RO.  However, 
as indicated in the discussion above, the veteran has been 
afforded the rights and notices required under the VCAA and 
the newly promulgated duty-to-assist regulations.  The 
evidence has been developed and weighed.  Accordingly, for 
the reasons stated above in the analysis of the application 
of the VCAA and the recently published duty-to-assist 
regulations, the Board concludes that the veteran would not 
be prejudiced by the Board's action without remand to the RO.


ORDER

Entitlement to TDIU is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

